Carpinello, J.
(dissenting). We respectfully disagree with the majority’s conclusion that the jury’s verdict materially deviates from “what would be reasonable compensation” (CPLR 5501 [c]) for Laraby’s claimed pain and suffering, especially in light of the sharply conflicting proof as to the extent of such injuries, if any. Having found defendants negligent and, that negligence to have been a proximate cause of the accident which required Laraby to incur medical expenses, it was entirely appropriate for the jury to have granted plaintiffs a monetary award to compensate them for this pecuniary loss.
Pain and suffering, however, are “wholly subjective concepts” (McDougald v Garber, 73 NY2d 246, 259 [Titone, J., dissenting]) and “the amount of damages to be awarded [if any] is primarily a question of fact * * * and considerable deference should be accorded to the interpretation of the evidence by the jury” (Levine v East Ramapo Cent. School Dist., 192 AD2d 1025, 1025-1026 [citation omitted]). This Court’s *605discretionary power to overturn such a verdict “is to be exercised sparingly” (Santalucia v County of Broome, 228 AD2d 895, 897). Merely because the negligence of defendants caused plaintiffs to suffer a pecuniary loss does not ipso facto require that the jury also make an award for claimed pain and suffering; that is a determination which is solely within the jury’s province after weighing the credibility of the witnesses. In short, “[our] belief in the jury system, and in the collective wisdom of the deliberating jury, leads [us] to conclude that we may safely leave that task in the jurors’ hands” (McDougald v Garber, supra, at 262 [Titone, J., dissenting]).